Citation Nr: 1446332	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-23 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether an overpayment of nonservice-connected pension benefits was properly created.

2. Entitlement to waiver of recovery of a nonservice-connected disability pension benefits overpayment.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1968, and from October 1970 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Milwaukee VA Pension Center, which found that the Veteran was overpaid benefits.  In November 2007, the Veteran submitted a statement in which he wrote "I wish to Appeal."  The appeal arises from the Regional Office (RO) in Chicago, Illinois.  

The original overpayment was calculated to be $22,338.00.  This was reduced in April 2008 to $15,325.  According to the SOC, the overpayment was again reduced by $7,013.000, which left a balance of $1,230.00.  But, the SSOC also informed him that his current debt was $9,551.00, "due to a second debt."  Currently, the exact amount of the debt remains in dispute.  
 
The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2014.  A transcript of the hearing has been associated with the claims file.  

(On this same date, the Board is issuing a separate decision addressing claims of entitlement to service connection for right ear hearing loss, an initial compensable rating for left ear hearing loss, and a total disability rating based on individual unemployability due to service-connected disability.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's correspondence shows that he is disputing both (a) the validity of the debt created, and (b) his eligibility for a waiver of the debt, if validly created.  Most directly, he wrote in a December 2008 statement, "I also dispute the amount of overpayment and wish to appeal it also."  Up to present, the AOJ's adjudication has centered on whether he is eligible for a waiver of the debt.  However, these are separate issues requiring complete consideration.  See 38 C.F.R. § 1.911(c); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); VAOPGCPREC 06-98 (April 24, 1998).

The Board further notes that a November 2013 statement of the case (SOC) refers to an Income Verification Match folder.  This folder is not currently available to the Board.  It is important that this folder be made available to the Board should the matter not be resolved to his satisfaction.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the two issues of: (1) whether the creation of an overpayment of nonservice-connected pension benefits was validly created, and (2) entitlement to a waiver of recovery of the remaining overpayment balance.  

2.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review. The supplemental statement of the case must include an explanation and accounting for the overpayment.


Thereafter, if indicated, the case, including the Income Verification Match folder, should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



